Citation Nr: 1550172	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  11-11 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for intervertebral disc syndrome of the lumbar spine.

2.  Entitlement to a rating in excess of 10 percent for left lower extremity femoral nerve radiculopathy.

3.  Entitlement to a rating in excess of 10 percent for right lower extremity femoral nerve radiculopathy.

4.  Entitlement to a rating in excess of 20 percent for right lower extremity sciatic nerve radiculopathy, prior to October 30, 2014.

5.  Entitlement to a rating in excess of 40 percent for right lower extremity sciatic nerve radiculopathy, from October 30, 2014.

6.  Entitlement to a rating in excess of 20 percent for left lower extremity sciatic nerve radiculopathy, prior to October 30, 2014.

7.  Entitlement to a rating in excess of 40 percent for left lower extremity sciatic nerve radiculopathy, from October 30, 2014.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.

9.  Entitlement to a rating in excess of 10 percent for post-operative right knee patellofemoral chondromalacia, for the time period from August 1, 2010. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active military duty from April 1975 to April 1979.  This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions rendered in August 2009 and August 2011 by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).  

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014).
REMAND

Regarding the increased rating claim for the Veteran's service-connected lumbar spine disability, pertinent records, including a January 2015 VA spine examination report and voluminous VA treatment records, were added to the electronic record between 2011 and 2015.  However, those records were clearly not considered in the statement of the case issued in April 2011.  The Veteran also has not submitted a waiver of RO consideration of this additional evidence.  Accordingly, the RO must review the additional evidence received and issue a supplemental statement of the case for the following matters on appeal.  38 C.F.R. §§ 19.31, 20.1304 (2015).

During the pendency of the appeal, in a February 2015 rating decision, the RO granted separate evaluations for right and left lower extremity femoral nerve radiculopathy related to the service-connected intervertebral disc syndrome of the lumbar spine, assigning separate 10 percent ratings for each disability, effective October 30, 2014.  The RO also assigned separate 40 percent ratings for right lower extremity sciatic nerve radiculopathy and left lower extremity sciatic nerve radiculopathy, each effective October 30, 2014.  Each of those issues is now on appeal in conjunction with the Veteran's increased rating appeal for his service-connected lumbar spine disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (1) (2015).

In written statements of record, as well as during the October 2014 Board hearing, the Veteran has also asserted that he cannot work due to his service-connected disabilities.  The determination of whether the Veteran is entitled to TDIU is part and parcel of the determination of the above-captioned increased rating claim for service-connected intervertebral disc syndrome of the lumbar spine.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009); see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).  Generally, all issues "inextricably intertwined" with the issues certified for appeal, are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As the issue of entitlement to TDIU is "intertwined" with the increased rating issues currently on appeal, but was not addressed by the RO, the claim is remanded to the RO.  

The Board is cognizant that the RO, in a February 2015 deferred rating decision of record, noted that the Veteran's claim for entitlement to TDIU was received more than one year following notification of prior rating decision and that the evidence did not demonstrate entitlement based on a single disability.  The RO further noted that no earlier effective date for a 100 percent evaluation or potential entitlement to housebound special monthly compensation was warranted, determining that entitlement to TDIU was therefore moot.  In a March 2015 letter, the RO then informed the Veteran that as he had been found to be permanently and totally disabled as a result of service-connected disabilities, the issue of entitlement to TDIU was considered moot.  The Board does not agree, as the Veteran's appeal for an increased rating for his service-connected lumbar spine disability along with his claim for entitlement to TDIU under Rice has been pending since August 2008, well before he was awarded a continuous, combined 100 percent schedular rating.  

In an August 2011 rating decision, the RO granted a temporary evaluation of 100 percent for the Veteran's service-connected right knee disability, effective April 16, 2010, based on surgical or other treatment necessitating convalescence.  The RO then assigned a 10 percent rating for that disability, effective August 1, 2010.  In an August 2011 statement, the Veteran's representative indicated that the Veteran sought entitlement to an increased rating for partial right knee replacement.  It was noted that the Veteran had a partial right knee unicompartmental replacement on April 16, 2010, and an evaluation of 100 percent should have been assigned under Diagnostic Code 5055 for a duration of 13 months.  That statement serves as a timely notice of disagreement with respect to the matter of entitlement to a rating in excess of 10 percent for post-operative right knee patellofemoral chondromalacia, for the time period from August 1, 2010.  Manlincon v. West, 12 Vet. App. 238 (1999) (where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral is required by the Board).  On remand, therefore, the Veteran must be provided a statement of the case that addresses the issue of entitlement to a rating in excess of 10 percent for post-operative right knee patellofemoral chondromalacia, for the time period from August 1, 2010.  The Veteran must be notified of the time limit within which a substantive appeal must be filed in order to perfect an appeal on the issue to secure appellate review by the Board.

Evidence of record reflects that the Veteran has received VA medical treatment for his service-connected lumbar spine, bilateral lower extremity, and right knee disabilities from the VA Medical Center (VAMC) in Durham, North Carolina and the Community Based Outpatient Clinic (CBOC) in Raleigh, North Carolina.  As evidence of record only includes treatment records dated through February 2015 from those facilities, all pertinent VA treatment records should be obtained and properly associated with the record.  See 38 U.S.C.A. § 5103A(c) (West 2015); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

During his October 2014 Board hearing, the Veteran also discussed ongoing treatment for his right knee and lumbar spine disabilities from private treatment providers at Carolina Regional Orthopaedics and Triangle Orthopaedic Associates.  While the record contains statements and various treatment records from providers at those facilities submitted by the Veteran, the RO should obtain all identified private treatment records.  38 C.F.R. § 3.159(c) (2015).

Finally, multiple key pieces of evidence pertinent to the issues discussed above are missing from the Veteran's electronic claims file, including, but not limited, to the following documents: the increased rating claim for his lumbar spine disability received on August 21, 2008; the notice of disagreement for the increased rating claim for the lumbar spine dated on September 22, 2009; informal claims submitted by the Veteran's service representative received on April 21, 2010, and April 26, 2010, with an attached right knee operative report dated April 16, 2010; and the substantive appeal for his increased rating claim for his lumbar spine disability dated on April 25, 2011.  The Board was able to construct a timeline for the matters discussed above from notations of evidence in other documents in the record.  However, the RO must take all procedurally appropriate actions to reconstruct the evidence, which was originally contained in the Veteran's claims file.

Accordingly, the case is remanded for the following actions:

1.  The RO must take all procedurally appropriate actions to rebuild the Veteran's electronic claims file.

2.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims of entitlement to a rating in excess of 30 percent for intervertebral disc syndrome of the lumbar spine; entitlement to a rating in excess of 10 percent for left lower extremity femoral nerve radiculopathy; entitlement to a rating in excess of 10 percent for right lower extremity femoral nerve radiculopathy; entitlement to a rating in excess of 20 percent for right lower extremity sciatic nerve radiculopathy, prior to October 30, 2014; entitlement to a rating in excess of 40 percent for right lower extremity sciatic nerve radiculopathy, from October 30, 2014; entitlement to a rating in excess of 20 percent for left lower extremity sciatic nerve radiculopathy, prior to October 30, 2014; and entitlement to a rating in excess of 40 percent for left lower extremity sciatic nerve radiculopathy, from October 30, 2014; and entitlement to TDIU.  Regardless of his response, the RO must obtain all outstanding records relevant to the claims being remanded, to include VA treatment records from Durham VAMC and Raleigh CBOC from February 2015 to the present.  The RO must also obtain private treatment records from Carolina Regional Orthopaedics and Triangle Orthopaedic Associates, for the time period from August 2008 to the present.

All attempts to secure this evidence must be documented in the record by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and his representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claims; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the Veteran's claims that are currently on appeal, including all evidence added to the record since the issuance of the April 2011 statement of the case.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After he has had an adequate opportunity to respond the appeal must be returned to the Board for further appellate review.  

4.  After the current appeal has been returned to the Board, the RO must issue the Veteran a statement of the case and notification of his appellate rights on the issue of entitlement to a rating in excess of 10 percent for post-operative right knee patellofemoral chondromalacia, for the time period from August 1, 2010, which was addressed by the RO in an August 2011 rating decision.  38 C.F.R. § 19.26 (2015).  The Veteran and his representative are reminded that to vest the Board with jurisdiction over the issue, a timely substantive appeal for that matter must be filed and the RO must certify the appeal to the Board.  38 C.F.R. §§ 19.35, 20.202 (2015).  If the Veteran perfects an appeal as to the issue, the issue must be certified to the Board for appellate review.

5.  This appeal has been advanced on the Board's docket.  Expedited handling is required.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

